 

Exhibit 10.1

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[ex10-1img001.gif]

Corporate Officer Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As Approved by the Board of Directors on May 15, 2014.

 

 
1

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

Introduction

--------------------------------------------------------------------------------

 

The Palmetto Bank (the “Bank”) is committed to rewarding Bank Officers for their
contributions to Palmetto’s success. For purposes of this document, the Bank
also refers to the consolidated financial statements Palmetto Bancshares, Inc.
The Plan is designed to:

 

 

■

Communicate expectations in terms of Bank-wide business goals and results.

 

 

■

Recognize and reward achievement of the Bank's annual business goals.

 

 

■

Motivate and reward high performance.

 

 

■

Attract and retain talent needed for the Bank's success.

 

 

■

Encourage teamwork and collaboration.

 

 

■

Ensure incentives are appropriately risk-balanced (i.e., do not unintentionally
motivate inappropriate risk taking).

 

Effective Date

 

The Plan is effective January 1, 2014.

 

Performance Period / Plan Year

 

The performance period is January 1st through December 31st (the “Plan Year”).

 

Plan Administrator and Responsibilities of Delegate

 

The Plan is authorized by the Compensation Committee (the “Committee”). The
Committee administers and approves plan payments for all Named Executive
Officers so designated during each Plan Year by the Board of Directors.
Administration below the Named Executive Officer level is delegated to the CEO.
For purposes of this document, the Committee and CEO will be referred to as the
“Plan Administrators,” which references this division of authority.

 

The Committee approves Bank goals and any Team/Individual goals for the Named
Executive Officers. Changes or adjustments to Bank goals may be submitted by the
Committee or CEO and require Committee approval. Examples include adjustments
due to mergers, dispositions or other corporate transactions, changes in laws or
accounting principles or other events that would in the absence of some
adjustment, frustrate the intended operation of the Plan.

 

The Plan Administrators have the authority to interpret the Plan and make
adjustments as necessary for its proper administration. Determination by the
Plan Administrators is final and binding. Any material modifications to the Plan
and Plan termination must be approved by the Committee.

 

In the role of the Committee’s delegate, the CEO is responsible for submitting a
participant list to the Committee at the beginning of the Plan Year. The
schedule should provide the participants’ name, title, incentive opportunity and
goal weightings. At the time of payment, the CEO is responsible to submit
individual plan payments for Named Executive Officers to the Committee for
approval prior to payment and to report the aggregate amount of all award
payouts for the Plan Year.

In its sole discretion, the Committee may waive, change, amend or discontinue
the Plan as it deems appropriate.

 

 
2

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

Participation

 

The Committee approves Named Executive Officer participation in the Plan; the
CEO approves all other participants. Teammates will be notified in writing of
their eligibility to participate in the Plan.

 

A teammate may become a new participant during the Plan Year if newly hired or
transferred into an Officer position. The Plan Administrators reserve the right
to make the final determination of new/transferred participation and eligibility
during the Plan Year. Eligibility begins after the first full month worked
(e.g., someone with a hire date of August 15 is eligible effective October 1
since September would be the first full month worked).

 

Incentive Award Opportunities 

 

Each participant is assigned a target incentive award opportunity, calculated as
a percentage of base earnings for the Plan Year. Award opportunities may vary
based on participant roles/levels and are approved by the Plan Administrators at
the beginning of the Plan Year or when the participant becomes eligible to
participate in the Plan.

 

Base earnings are defined as the base salary actually earned during the course
of the year. Base earnings does not include any bonuses, commissions, reimbursed
expenses, employer credits or contributions to nonqualified compensation Plans
(other than salary reduction contributions such as 401(K) plan, health and
welfare plans or nonqualified deferred compensation plans), or any additional
cash or noncash compensation.

 

 
3

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

Establishment of Performance Measures, Goals, Weightings and Definitions

 

Performance measures, goals, weightings and definitions are approved by the Plan
Administrators at the beginning of the Plan Year. For purposes of this Plan,
these terms have the following meanings:

 

Performance Measures – The criteria for which awards may be paid. Performance
measures may be financial or non-financial.

 

Goals – Identifies the specific results required to achieve a certain level of
performance. Goals may be quantitative or qualitative. For each performance
measure, a target goal is established as described below.

 

 

■

Threshold – is the minimum level of performance for which an award is paid. A
payment at threshold should result in a below market payout. If performance is
below threshold, the payout is zero. Performance at threshold results in a
payment equal to 50% of the targeted incentive opportunity.

 

 

■

Target – is the expected level of performance. A payment at target should result
in an at market payout. Performance at target results in a payment equal to 100%
of the targeted incentive opportunity.

 

 

■

Stretch – is considered outstanding performance. A payment at stretch should
result in an above market payout. Performance at stretch results in a payment
equal to 150% of the participant’s targeted incentive opportunity, which is the
highest amount to be paid under the Plan.

 

Weightings – Weightings are used to differentiate the relative
importance/priority of the performance measures.

 

Definitions – Each performance measure is defined at the beginning of the Plan
Year. Qualitative measures should carry, at a minimum, a general description of
the criteria which will be reviewed in order to make an assessment regarding
performance.

 

Plan Funding

 

In order for any participant to receive a payout under the Plan, the Bank must
achieve a minimum of 70% of budgeted pre-tax net income for the Plan Year.

 

 
4

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

Award Criteria

 

Award payouts are based on achieving Bank goals and for most positions,
Team/Individual goals. Goals are communicated using a balanced scorecard and
results are measured at the end of the Plan Year. The following provides an
example of the scorecard:

 

Performance Measures

 

Weight

 

Threshold

(50% payout)

Target

(100% payout)

Stretch

(150% payout)

Goal #1

 

x%

 

TBD

TBD

TBD

Goal #2

 

x%

 

TBD

TBD

TBD

Goal #3

 

x%

 

TBD

TBD

TBD

 

Determination of Payout Level

 

At the end of the Plan Year, actual performance is compared to the established
goals. Award payouts are based on a participant’s base earnings and performance
against the established goals. Performance between threshold and target and
target and stretch are interpolated to reflect the actual performance within the
pre-defined goal payout percentages.

 

Award Payouts

 

Awards will be paid no later than March 15th following the end of the Plan Year.
Awards will be paid out as a percentage of a participant’s annual base earnings
as of December 31st.

 

Awards paid in cash are considered taxable income to participants in the year
paid and will be subject to tax withholding (ordinary income and employment
taxes).

 

Participants must be employed on a full or part-time basis on the last day of
the Plan Year (i.e., December 31st), unless retired, deceased or disabled.
Participants on a performance improvement plan or have an unsatisfactory
performance rating (i.e., a 1 or 2 performance rating) applicable to the Plan
Year are not eligible for a payout.

 

New Hires, Reduced Work Schedules, Promotions and Transfers

 

New hires that meet the eligibility criteria and are hired prior to October 1st
of the Plan Year will receive a pro-rated award based on the number of days
worked during the Plan Year. New hires employed by the Bank on or after October
1st are not eligible to receive an award for the current Plan Year.

 

Participants that are promoted or change roles where the participant becomes
eligible or ineligible for an award or experience a change in incentive
opportunity will be paid out on a pro-rated basis using their status and the
effective date of the promotion or role change. Award amounts will be calculated
using the participant’s base earnings and the incentive target for the
applicable period.

 

Participants that have an approved leave of absence are eligible to receive a
pro-rated award calculated using their time in active status as permitted by the
Family Medical Leave Act or other applicable state and federal laws and
regulations.

 

 
5

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

Termination of Employment

 

To encourage retention, a participant must be an active teammate of the Bank at
the end of the Plan Year (i.e., December 31st) to receive an award (please see
exceptions for death, disability and retirement below). Participants who
terminate employment during the Plan Year will not be eligible to receive an
award. Participants who have given notice of resignation or notice of
termination during the Plan Year or at the time of payment are not eligible to
receive an award.

 

Death, Disability or Retirement

 

If a participant ceases to be employed by the Bank due to disability as defined
under the Bank’s long-term disability program, his/her cash incentive award for
the Plan Year will be pro-rated to the date of the termination of employment.

 

In the event of death, the Bank will pay to the participant’s estate the pro
rata portion of the cash award that had been earned by the participant during
his/her period of employment. 

 

If a participant retires 1) after having reached age 65 or 2) if a participant
in The Palmetto Bank Pension Plan, met the retirement eligibility for normal
retirement as defined in the Pension Plan, his/her cash incentive award for the
Plan Year will be pro-rated to the date of his/her retirement.

 

Plan Documentation

 

Participants will receive documentation at the beginning of the Plan Year
indicating their incentive opportunities and their specific performance
measures, weightings and goals for the Plan Year. Participants subject to the
Plan’s clawback policy will receive notification. Participants will also receive
a copy of this Plan Summary and any subsequent changes upon becoming a Plan
participant.

 

No Entitlement to Incentive Compensation

 

Each Plan participant is eligible for a payout under the Plan only upon
attainment of certain performance objectives defined under the Plan and after
the approval of the award by the Plan Administrators.

 

Participants Rights not Assignable

 

Any participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process. Nothing contained in this
Plan shall confer upon any participant any right to continued employment, nor
does the Plan affect the right of Palmetto to terminate a Plan participant’s
employment. Participation in the Plan does not confer rights to participation in
other Bank programs, including annual or long-term incentive plans,
non-qualified retirement or deferred compensation plans or other perquisites.
Participants in this Plan are not entitled to incentive compensation payments
under any other Bank plan.

 

 
6

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

Clawback (for members of the Senior Leadership Team and participants with
commercial lending responsibilities)

 

In the event that an award payout is due to error, omission or fraud (as
determined by the Committee), the participant shall reimburse the Bank for part
or the entire incentive award made to such participant on the basis of having
met or exceeded specific targets for performance periods (amount as determined
by the Plan Administrators). For purposes of this policy, (i) the term
“incentive awards” means awards under the Plan, the amount of which is
determined in whole or in part upon specific performance targets relating to the
financial results of the Bank; and (ii) the term “participant” means current or
former participants in the Plan. The Bank may seek to reclaim incentives within
a three-year period after the date of the incentive payout. Reimbursement may be
fulfilled through reductions in compensation or other payments to the
participant.

 

Risk Mitigation

 

The Bank seeks to appropriately balance risk with financial rewards in the Plan
design and implementation. The compensation arrangements in this Plan are
designed to be sufficient to incent participants to achieve approved strategic
and tactical goals while at the same time not be excessive or lead to material
financial loss to the Bank.

 

Awards may be reduced or eliminated if after a review of the Bank’s performance,
the Committee considers it imprudent to provide awards under this Plan.

 

Ethics and Interpretation

 

If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Bank's interpretation expressed by the Committee will be
final and binding.

 

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the participant to disciplinary action up to
and including termination of employment.  In addition, any incentive
compensation as provided by this Plan to which the participant would otherwise
be entitled will be revoked or, if paid, the participant will be obligated to
repay any incentive award earned during the award period in which the wrongful
conduct occurred regardless of employment status.

 

Severability

 

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

  

 
7

--------------------------------------------------------------------------------

 

 

The Palmetto Bank Corporate Officer Incentive Program

--------------------------------------------------------------------------------

 

Choice of Law

 

The Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the state
of South Carolina, except to the extent preempted by federal law.

 

Plan Approval

 

IN WITNESS WHEREOF, the parties have executed and approved the Plan effective as
of May 15, 2014.

 

 

 

__________________________

Chief Executive Officer

 

 

 

 

__________________________                                                                            

Corporate Secretary (attesting to approval by the Board of Directors)

 

 

 

This Plan is proprietary and confidential to the Bank and its employees and
should not be shared outside the organization other than as required by
regulations and disclosure requirements. This is a summary of the Corporate
Officer Incentive Plan and is not a formal legal document.

 

 

8